DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 2/26/2019. It is noted, however, that applicant has not filed a certified copy of the JP2019-032909 application as required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of claims 1-8 and 24-29 in the reply filed on 1/15/2021 is acknowledged.  The traversal is on the ground(s) that claims 1-23, in particular, meet the unity of invention standard under PCT Rule 13 as recognized by the International Search Authority.  This is not found persuasive for the following reasons.
The international search report and written opinion neither address nor provide an analysis of the technical relationship among the different groups of invention involving one or more of the same or corresponding “special technical feature” in order to determine unity of invention.
As stated in the Requirement for Restriction mailed 11/25/2020, the groups of invention require the technical feature of “a structure formed by firing a material containing MTiO3 and metal oxide.” However, this technical feature does not make a contribution over the prior art in view of Takata, and hence, is not considered a “special technical feature”.  Therefore, unity of invention amongst the different groups does not exist.
It is also emphasized that, according to PCT Rule 40, the first recited invention of the first category mentioned in the claims is considered as the main invention.  In the instant case, the single fuel cell of independent claim 1 is considered to be the main invention, and the single fuel cell of independent claim 2 is grouped along with claim 1 in the same category (i.e., product).  However, the remaining claims to fuel cells, power generation systems, high-temperature stem electrolysis cell, method of manufacturing a single fuel cell, and method of manufacturing a high-temperature steam electrolysis cell, respectively, belong to the apparatus or method of 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-23 and 30-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 1/15/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 24-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 2 contain features placed in parentheses.  It is unclear whether these features are mandatory or optional.  The claims should be reformulated so as to include all mandatory features outside parentheses and to explicitly identify optional features as such.
	Claims 3-8 and 24-29 are rejected concurrently for being dependent from claims 1 or 2, respectively.
Claims 3 and 24 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “wherein the structure includes a first structure and a second structure that are different in composition, the first structure contains components derived from MTiO3, components derived from M(1+x)TiO3, or components derived from MTi(1+y)O3 in larger amounts than the second structure, the second structure contains a metal element contained in the metal oxide in a larger amount than the first structure, and an area ratio of the second structure in the structure is not less than 1% and not more than 50%.”  Base claim 1 requires that the structure is formed by firing a material containing MTiO3 and a metal oxide.  However, it is unclear how the same structure of claim 1 can be obtained from materials containing M(1+x)TiO3 or MTi(1+y)O3 and the metal oxide.  That is, it is unclear whether the structure of claim 1, which is obtained by firing MTiO3 and metal oxide, is also attainable by firing either of M(1+x)TiO3 or MTi(1+y)O3 with the metal oxide.  
The specification states that in a first aspect, “[w]hen a material obtained by adding metal oxide to MTiO3 is fired, a structure including a first structure and a second structure is formed. The first structure contains M and Ti derived from MTiO3 as main components. The second structure contains a metal contained in the metal oxide in a larger amount than the first structure, and contains M and Ti derived from MTiO3.” The specification further states that in a second aspect, “it is preferable that the structure includes a first structure and a second structure that are different in composition, the first structure contains components derived from M(1+x)TiO3 or components derived from MTi(1+y)O3 in larger amounts than the second structure, the second structure contains a metal element contained in the metal oxide in a larger amount than the first structure, and an area ratio of the second structure in the structure is not less than 1% and not more than 50%.”  Thus, it seems that firing of M(1+x)TiO3 or MTi(1+y)O3 with a metal oxide would not form, at least in part, a structure formed by firing of MTiO3 and the metal oxide.
For examination purposes, the instant claim is treated as described according to the first aspect in the specification.
Claim 24 recites, “wherein the structure includes a first structure and a second structure that are different in composition, the first structure contains components derived from MTiO3, components derived from M(1+x)TiO3, or components derived from MTi(1+y)O3 in larger amounts than the second structure, the second structure contains a metal element contained in the metal oxide in a larger amount than the first structure, and an area ratio of the second structure in the structure is not less than 1% and not more than 50%.”  Base claim 2 requires that the structure is formed by firing a material containing either M(1+x)TiO3 or MTi(1+y)O3 and a metal oxide.  However, it is unclear how the same structure of claim 2 can be obtained from material containing MTiO3 and the metal oxide.  That is, it is unclear whether the structure of claim 2, which is obtained by firing either of M(1+x)TiO3 or MTi(1+y)O3 MTiO3 and a metal oxide, is also attainable by firing with MTiO3 the metal oxide.  
The specification states that in a first aspect, “[w]hen a material obtained by adding metal oxide to MTiO3 is fired, a structure including a first structure and a second structure is formed. The first structure contains M and Ti derived from MTiO3 as main components. The second structure contains a metal contained in the metal oxide in a larger amount than the first structure, and contains M and Ti derived from MTiO3.” The specification further states that in a second aspect, “it is preferable that the structure includes a first structure and a second structure that are different in composition, the first structure contains components derived from M(1+x)TiO3 or components derived from MTi(1+y)O3 in larger amounts than the second structure, the second structure contains a metal element contained in the metal oxide in a larger amount than the first structure, and an area ratio of the second structure in the structure is not less than 1% and not more than 50%.”  Thus, it seems that firing of M(1+x)TiO3 or MTi(1+y)O3 with a metal oxide would not form, at least in part, a structure formed by firing of MTiO3 and the metal oxide.
For examination purposes, the instant claim is treated as described according to the second aspect in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Xue (US 6,541,146 B1 – see IDS).
Regarding Claims 1 and 7-8, Xue discloses a single fuel cell 102 [C3,L30-C4,L67; Figs. 1-3] comprising: 
a power generation section in which an anode 114, an electrolyte 112, and a cathode 110 are stacked; 
a power non-generation section (intersection 132) that does not include the power generation section; and
an oxygen-ion-insulating gas seal film (sealant 134) arranged so as to cover at least a part of a surface of the power non-generation section, wherein the gas seal film comprises a structure formed by firing a material containing MTiO3, where M is an alkaline earth metal element (e.g., barium titanate, 
Regarding Claims 2 and 28-29, Xue discloses a single fuel cell 102 [C3,L30-C4,L67; Figs. 1-3] comprising: 
a power generation section in which an anode 114, an electrolyte 112, and a cathode 110 are stacked; 
a power non-generation section (intersection 132) that does not include the power generation section; and
an oxygen-ion-insulating gas seal film (sealant 134) arranged so as to cover at least a part of a surface of the power non-generation section, wherein the gas seal film comprises a structure formed by firing a material containing M(1+x)TiO3, where M is an alkaline earth metal element or MTi(1+y)O3 (barium titanate, strontium titanate, and/or calcium titanate including metal powders as fillers), and metal oxide (e.g., silica, ceramic powders of Ni, Al, Fe, Si) [C5,L1 – C6,L43].
Regarding Claims 4 and 25, Xue discloses wherein the power non-generation section includes a lead film (e.g., endplate 112)that is electrically connected to the power generation section at an end portion, the gas seal film is arranged so as to cover at least a part of a surface of the lead film [Figs. 1-2].
Regarding Claim 5 and 26, Xue discloses wherein the power non-generation section includes an interconnector 116,118 that electrically connects the power generation sections to each other, and the gas seal film is arranged so as to cover at least a part of a surface of the interconnector [Figs. 1-2].
Regarding Claim 6 and 27, Xue discloses wherein the power non-generation section includes a lead film (e.g., endplate 112) electrically connected to the power generation section at an end portion, an interconnector 116,118 for electrically connecting the power generation sections to each other, and a portion other than the lead film and the interconnector, and the gas seal film is arranged so as to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue, as applied to claims 1 and 2, respectively.
Regarding Claims 3 and 24, Xue discloses wherein the structure includes a first structure and a second structure that are different in composition, the first structure contains components derived from MTiO3, components derived from M(1+x)TiO3, or components derived from MTi(i+y)O3 in larger amounts than the second structure, the second structure contains a metal element contained in the metal oxide in a larger amount than the first 4structure (inherent) [Fig. 3], and an area ratio of the second structure in the structure is not less than 1% and not more than 50% (i.e., Xue discloses the ratio of reacting-filler to glass material ranges from 1:10 to 2:3 and discloses further metal/ceramic filler amounts which prima facie case of obviousness) [C5,L1-40; MPEP 2144.05(I)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724

/Haroon S. Sheikh/Primary Examiner, Art Unit 1724